


110 HR 6435 IH: National Highway Chokepoint Congestion

U.S. House of Representatives
2008-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6435
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2008
			Mr. Castle (for
			 himself and Mr. Capuano) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To relieve traffic congestion.
	
	
		1.Short titleThis Act may be cited as the
			 National Highway Chokepoint Congestion
			 Relief Act.
		2.FindingsCongress finds the following:
			(1)In 2007, traffic
			 congestion in the top 437 urban areas resulted in major chokepoints and
			 bottlenecks, causing Americans to lose 4.2 billion hours and 2.9 billion
			 gallons of fuel sitting in traffic jams.
			(2)At
			 the most traffic congested chokepoints, each rush hour traveler
			 pays an annual virtual congestion tax of between $600 and $1,600
			 in lost time and fuel and spends the equivalent of almost eight work days each
			 year stuck in traffic.
			(3)Traffic congestion
			 threatens business productivity through the loss of efficient delivery cycles,
			 the need for increased inventory, and the cost of congestion-related fuel
			 emissions.
			(4)Traffic congestion
			 causes highway crashes that can kill drivers, their passengers and other
			 motorists. As highway crowding grows and motorists jockey for position at exits
			 and entryways, the potential for highway crashes increases.
			(5)Traffic congestion
			 chokepoints hinder the Nation’s progress in improving air quality. Vehicles
			 caught in stop-and-go traffic emit far more pollutants, particularly carbon
			 monoxide and volatile organic compounds, than they do when operating without
			 frequent braking and acceleration.
			(6)In the largest
			 cities of the Nation, highway congestion impacts 67 percent of travel, lasts
			 seven hours per day in duration, and increases by 37 percent the length of the
			 average rush hour driver’s trip.
			(7)Traffic congestion
			 is no longer simply a problem in the central areas of large cities. In fact,
			 the rate of congestion has increased dramatically in medium-sized cities and
			 suburban areas.
			(8)In a 2005 National
			 League of Cities survey, traffic congestion led all other categories, including
			 education and healthcare, when respondents were asked to identify the most
			 deteriorated conditions in their cities over the last five years.
			(9)In December 2007,
			 the National Surface Transportation Policy and Revenue Study Commission noted
			 that certain chokepoints impede national and regional movements and recommended
			 that a distinct program be established to fund projects that reduce traffic
			 congestion.
			3.Chokepoint
			 congestion relief programNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Transportation shall issue regulations that establish a chokepoint congestion
			 relief program pursuant to the requirements of this Act.
		4.National
			 chokepoint regionsNot later
			 than 180 days after the date of enactment of this Act, the Secretary shall
			 develop criteria for designating national chokepoint regions in a State, or
			 more than one State if the States are contiguous, based on factors,
			 including—
			(1)daily vehicle-miles
			 of travel;
			(2)estimates of
			 annual hours of delay per traveler;
			(3)comparisons of
			 peak period travel time to free-flow travel time (travel time index);
			(4)percentage of
			 trucks in traffic stream;
			(5)estimates of
			 wasted fuel per traveler;
			(6)estimates of extra
			 costs due to travel delay and fuel consumption;
			(7)percentage of daily
			 travel in congested conditions;
			(8)proximity to
			 shipping ports, airports, commuter rail, tourist destinations, and freight
			 transportation corridors;
			(9)estimates of
			 incident-related travel delay, including roadside distractions and
			 rubbernecking;
			(10)abrupt changes in
			 highway alignment such as sharp curves and hills;
			(11)intended
			 interruption to highway flow such as tollbooths and freeway ramp meters;
			 and
			(12)vehicle merging
			 maneuvers such as lanedrop, lane-blocking incidents,
			 weaving areas, freeway on-ramps, and freeway-to-freeway
			 interchanges.
			5.Grant
			 program
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Secretary may make a grant for capital improvements under this
			 Act to a State department of transportation having jurisdiction over an area
			 within a national chokepoint region.
			(b)Secretarial
			 ApprovalA grant may only be made under this Act for an eligible
			 project described in section 7.
			(c)Coordination
			 with existing programsThe Secretary shall coordinate the
			 chokepoint congestion relief program with existing programs, including the
			 corridors of the future program.
			(d)Construction
			 StandardsA project to be carried out with assistance under this
			 Act that is for a highway that is on a Federal-aid system (as defined in
			 section 101 of title 23, United States Code) shall be constructed to the same
			 standards that would apply if such project was being carried out with
			 assistance under chapter 1 of title 23, United States Code.
			(e)Federal
			 Share
				(1)In
			 generalThe Federal share of the cost of an eligible project for
			 which a grant is made under this Act shall be 80 percent.
				(2)Non-federal
			 shareThe non-Federal share of the cost of an eligible project
			 for which a grant is made under this Act may not be provided from Federal funds
			 made available under any other law.
				6.Apportionment of
			 funds
			(a)In
			 generalThe Secretary is authorized to carry out the chokepoint
			 congestion relief program described in section 5 by apportioning amounts to
			 State departments of transportation, in the form of capital improvement grants,
			 for carrying out eligible projects in the national chokepoint regions.
			(b)Formula for
			 apportionmentThe Secretary shall develop a formula for
			 apportioning amounts to eligible projects in national chokepoint regions based
			 on—
				(1)estimates of
			 annual hours of delay per traveler;
				(2)daily
			 vehicle-miles of travel on Federal-aid highways;
				(3)comparisons of
			 peak period travel time to free-flow travel time (travel time index);
				(c)Apportionments
			 to more than one stateIf a national chokepoint region is within
			 the boundaries of more than one State, the Secretary shall apportion the funds
			 apportioned under subsection (a) for carrying out eligible projects in such
			 national chokepoint regions among such States as follows:
				(1)50 percent of the
			 apportionment in the ratio that—
					(A)the total lane
			 miles of Federal-aid highways in the national chokepoint region in each of such
			 States; bears to
					(B)the total lane
			 miles of Federal-aid highways in the national chokepoint region in all of such
			 States.
					(2)50 percent of the
			 apportionments in the ratio that—
					(A)the total vehicle
			 miles traveled on lanes on Federal-aid highways in the national chokepoint
			 region in each of such States; bears to
					(B)the total vehicle
			 miles traveled on lanes on Federal-aid highways in the national chokepoint
			 region in all of such States.
					(d)Period of
			 availabilityAmounts granted to a State department of
			 transportation for carrying out an eligible project, from amounts apportioned
			 under this subsection, shall remain available for obligation for a period of 6
			 years after the last day of the fiscal year for which the funds are authorized
			 to be appropriated. Any amounts so apportioned that remain unobligated at the
			 end of such period shall be allocated to other States for the purpose of
			 funding eligible projects located in national chokepoint regions at the
			 discretion of the Secretary.
			7.Project selection
			 and eligibility
			(a)Selection
			 Process GuidelinesNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall issue project selection guidelines
			 for a State department of transportation to follow in selecting eligible
			 projects for which grants may be made under this Act.
			(b)Minimum
			 RequirementsThe selection guidelines issued by the Secretary
			 pursuant to subsection (a) shall include a requirement that a State department
			 of transportation—
				(1)consult with local
			 governments, port authorities, and regional planning organizations during the
			 project selection process;
				(2)adhere to
			 applicable metropolitan and statewide planning processes, including sections
			 134 and 135 of title 23, United States Code, in selecting projects for which
			 grants may be made under this Act;
				(3)develop and
			 implement a selection process that is in writing and available to the
			 public;
				(4)develop and
			 implement a process for rating proposed projects for which grants may be made
			 under this Act; and
				(5)identify the basis
			 for rating projects under paragraph (4).
				8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated from the Highway Trust Fund such sums as may be
			 necessary to carry out this Act for fiscal years 2009 through 2014.
		9.DefinitionsIn this Act, the
			 following definitions apply:
			(1)Eligible
			 projectThe term eligible project means a project
			 or activity eligible for assistance under chapter 1 of title 23, United States
			 Code.
			(2)Federal-aid
			 highwayThe term Federal-aid highway has the
			 meaning such term has under section 101 of title 23, United States Code.
			(3)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(4)StateThe
			 term State means any of the 50 States, the District of Columbia,
			 and Puerto Rico.
			(5)State department
			 of transportationThe term State department of
			 transportation has the meaning such term has under section 101 of title
			 23, United States Code.
			10.Sense of
			 congress regarding performance measures and quantitative goals for state
			 dotsIt is the sense of
			 Congress that—
			(1)States should
			 adopt both interim and long-term objectives for significantly reducing traffic
			 congestion at chokepoint areas within each State; and
			(2)establishing
			 performance measures and quantitative goals will allow State departments of
			 transportation to use available resources as efficiently as possible on
			 projects that have the maximum impact in reducing traffic congestion and
			 improving mobility.
			11.Sense of
			 congress on nonautomotive travel modes, travel demand management, and growth
			 management strategiesIt is
			 the sense of Congress that alleviating traffic congestion requires that the
			 House of Representatives and the Senate commit to authorizing and
			 funding—
			(1)nonautomotive
			 modes of travel, including intercity passenger rail, commuter rail, light rail,
			 heavy rail, bus transit, and bikeways;
			(2)travel demand
			 management strategies, including ridesharing, dedicated highway lanes for high
			 occupancy vehicles, staggered work hour initiatives, and telecommuting;
			 and
			(3)growth management
			 and land use strategies.
			12.RITA study of
			 congestion pricingNot later
			 than 1 year after the date of enactment of this Act, the Administrator of the
			 Research and Innovative Technology Administration, through the Volpe National
			 Transportation Systems Center, shall—
			(1)study the extent to
			 which congestion pricing can provide an incentive for travelers to drive during
			 off-peak hours or to change their mode of transportation for time-sensitive
			 journeys;
			(2)study the
			 potential for congestion pricing to generate revenue and thus require less
			 tax-based funding; and
			(3)report the results
			 of the study to the Committee on Transportation and Infrastructure of the House
			 of Representatives and the Committee on Commerce, Science, and Transportation
			 of the Senate.
			
